NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             AUG 22 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
DONNA KLECKA,                                    No. 16-35261

              Plaintiff-Appellant,               D.C. No. 3:14-cv-00129-JWS

 v.
                                                 MEMORANDUM*
DANIEL COX,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    John W. Sedwick, District Judge, Presiding

                           Submitted August 17, 2017**
                               Anchorage, Alaska

Before: GRABER, CLIFTON, and M. SMITH, Circuit Judges.

      Plaintiff Donna Klecka appeals the district court’s grant of summary

judgment, based on qualified immunity, to Defendant Daniel Cox. Like the district




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court, we conclude that Defendant is entitled to qualified immunity, and therefore

summary judgment was appropriate. Accordingly, we affirm.

      Plaintiff did not satisfy her burden of proving that Defendant’s conduct

violated a clearly established constitutional right. Pearson v. Callahan, 555 U.S.

223, 231 (2009). First, Plaintiff failed to prove that Defendant acted in an

objectively unreasonable manner given the circumstances. Sandoval v. Las Vegas

Metro. Police Dep’t, 756 F.3d 1154, 1166 (9th Cir. 2014). Plaintiff was actively

resisting arrest, at one point evading another officer’s grip with a loose handcuff

attached to her wrist. It was not unreasonable for Defendant to perceive this action

as a potential threat and respond accordingly. Further, Defendant was not on notice

that he was responding with an unreasonable amount of force. Brooks v. Clark

County, 828 F.3d 910, 920 (9th Cir. 2016). Not only have we found similar uses of

force to be appropriate in comparable situations, see Tatum v. City of San

Francisco, 441 F.3d 1090, 1096 (9th Cir. 2006), but Plaintiff cites no case law to

demonstrate that it was clearly established that such conduct violated her

constitutional rights.

      AFFIRMED.




                                           2